Exhibit 10.3

 

WARRANT

 

THIS WARRANT (THE “WARRANT”) IS ISSUED PURSUANT TO THE TERMS OF THE PROVISIONS
OF A WARRANT PURCHASE AGREEMENT (THE “AGREEMENT”) BETWEEN BIOJECT MEDICAL
TECHNOLOGIES INC. (THE “COMPANY”) AND THE INITIAL WARRANT HOLDER.  A COPY OF
SUCH AGREEMENT IS ON FILE AT THE OFFICE OF THE CORPORATE SECRETARY OF THE
COMPANY.  THIS SECURITY WAS SOLD IN A PRIVATE PLACEMENT, WITHOUT REGISTRATION
UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), AND MAY BE
OFFERED OR SOLD ONLY IF REGISTERED UNDER THE SECURITIES ACT OR IF AN EXEMPTION
FROM REGISTRATION IS AVAILABLE.

 

 

Company:

Bioject Medical Technologies, Inc., an Oregon corporation (BJCT: NASDAQ)

Number of Shares:

725,000

Class of Shares:

Common, no par value

Exercise Price:

$1.42

Issue Date:

December 15, 2004

Expiration Date:

December 14, 2011

 

The term “Holder” shall initially refer to Partners for Growth, L.P., a Delaware
limited partnership, which is the initial holder of this Warrant and shall
further refer to any subsequent permitted holder of this Warrant from time to
time.

 

The Holder is subject to certain restrictions as set forth in the Agreement.

 

The Company does hereby certify and agree that, for the agreed sum of $7,250 and
for other good and valuable consideration, the Holder, or its permitted
successors and assigns, hereby is entitled to purchase from Bioject Medical
Technologies, Inc. (the “Company”) Seven Hundred Twenty-Five Thousand (725,000)
duly authorized, validly issued, fully paid and non-assessable shares of its
Common Stock, no par value, upon the terms and subject to the provisions of this
Warrant. The shares of Common Stock issuable upon exercise of this Warrant are
referred to herein as the “Warrant Stock,” and the Warrant and the Warrant Stock
are sometimes together referred to as the “Securities.”

 

Section 1.      Term, Price and Exercise of Warrant.

 

1.1     Term of Warrant. This Warrant shall be exercisable for a period of seven
(7) years after the date hereof (hereinafter referred to as the “Expiration
Date”).

 

1.2     Exercise Price.  The price per share at which the Warrant Stock is
issuable upon exercise of this Warrant shall be One Dollar and Forty-Two Cents
($1.42), subject to adjustment from time to time as set forth herein (the
“Exercise Price”).

 

--------------------------------------------------------------------------------


 

1.3     Exercise of Warrant.

 

(a)  This Warrant may be exercised or converted, in whole or in part, upon
surrender to the Company at its then principal offices in the United States of
this Warrant to be exercised, together with the form of election to exercise
attached hereto as Exhibit A duly completed and executed, and upon payment to
the Company of the Exercise Price for the number of shares of Warrant Stock in
respect of which this Warrant is then being exercised.

 

(b)  Payment of the aggregate Exercise Price may be made (i) in cash or by
cashier’s or bank check or (ii) by converting this Warrant through a Cashless
Exercise (as defined herein).  Upon a “Cashless Exercise” the Holder shall
receive Warrant Stock on a net basis such that, without the payment of any
funds, the Holder shall surrender this Warrant in exchange for the number of
shares of Warrant Stock equal to “X” (as defined below), computed using the
following formula:

 

X   =   

  Y * (A-B)

 

 

  A

 

Where

 

X    =                    the number of shares of Warrant Stock to be issued to
Holder.

Y    =                     the number of shares of Warrant Stock to be exercised
under this Warrant

A    =                   the Fair Market Value of one share of Common Stock.

B    =                     the Exercise Price (as adjusted to the date of such
calculations).

 

(c)  For purposes of this Warrant, the “Fair Market Value” of one share of
Warrant Stock shall be (i) if the Company’s common stock (the “Common Stock”) is
or becomes listed on a national stock exchange or the Nasdaq SmallCap Market,
the product of (A) the highest closing sale price reported on such exchange or
market for the 90-day period prior to the earlier of the day Holder delivers its
Election of Exercise to the Company or the date of determination of Fair Market
Value and (B) the number of shares of Common Stock into which a share of Warrant
Stock is convertible at the time of such exercise, or (ii) if the Common Stock
is traded over-the-counter, the product of (A) the highest closing bid price for
the Common Stock over the 90-day period immediately prior to the earlier of the
day Holder delivers its Election of Exercise to the Company or the date of
determination of Fair Market Value and (B) the number of shares of Common Stock
into which one share of Warrant Stock is convertible at the time of such
exercise.  If the Common Stock is not traded as contemplated in clauses (i) or
(ii), above, the Fair Market Value of the Company’s Warrant Stock shall be the
price per share which the Company could obtain from a willing buyer for shares
of Warrant Stock sold by the Company from its authorized but unissued shares, as
the Board of Directors of the Company shall determine in its reasonable good
faith judgment.  In the event that Holder elects to convert the Warrant Stock
through Cashless Exercise in connection with a

 

--------------------------------------------------------------------------------


 

transaction in which the Warrant Stock is converted into or exchanged for
another security, Holder may effect a Cashless Exercise directly into such other
security.  Notwithstanding the right of the Holder to effect a Cashless
Exercise, the Company may require Holder to exercise this Warrant for cash if
the Warrant Stock is registered under the Securities Act of 1933, may be traded
by Holder without restriction under SEC rules and regulations and applicable law
and such freely-tradable Common Stock issuable upon exercise of this Warrant is
delivered within three (3) Business Days of Holder’s exercise.

 

(d)  Subject to Section 2 hereof, upon surrender of this Warrant, and the duly
completed and executed form of election to exercise, and payment of the Exercise
Price or conversion of this Warrant through Cashless Exercise, the Company shall
issue and deliver within three (3) business days to the Holder or such other
person as the Holder may designate in writing a certificate or certificates for
the number of shares of Warrant Stock so purchased upon the exercise or
conversion of this Warrant. Such certificate or certificates shall be deemed to
have been issued and any person so designated to be named therein shall be
deemed to have become a holder of record of such Warrant Stock as of the date of
the surrender of this Warrant, and the duly completed and executed form of
election to exercise, and payment of the Exercise Price or conversion of this
Warrant through Cashless Exercise; provided, that if the date of surrender of
this Warrant and payment of the Exercise Price is not a business day, the
certificates for the Warrant Stock shall be issued as of the next business day
(whether before or after the Expiration Date), and, until such date, the Company
shall be under no duty to cause to be delivered any certificate for such Warrant
Stock or for shares of such other class of capital stock.  If this Warrant is
exercised or converted in part, a new warrant of the same tenor and for the
number of shares of Warrant Stock not exercised or converted shall be executed
by the Company.

 

1.4                                 Fractional Interests. The Company shall not
be required to issue fractions of shares of Warrant Stock upon the exercise of
this Warrant.  If any fraction of a share of Common Stock would be issuable upon
the exercise of this Warrant (or any portion thereof), the Company shall
purchase such fraction for an amount in cash equal to the same fraction of the
last reported sale price of the Common Stock on the NASDAQ National Market
System or any other national securities exchange or market on which the Common
Stock is then listed or traded.

 

1.5                                 Automatic Conversion upon Expiration.  In
the event that, upon the Expiration Date, the fair market value of one share of
Common Stock (or other security issuable upon the exercise hereof) as determined
in accordance with Section 1.3 above is greater than the Exercise Price in
effect on such date, then this Warrant shall automatically be deemed on and as
of such date to be converted pursuant to Section 1.2 above as to all Warrant
Stock (or such other securities) for which it shall not previously have been
exercised or converted, and the Company shall promptly deliver a certificate
representing the Warrant Stock (or such other securities) issued upon such
conversion to the Holder.

 

--------------------------------------------------------------------------------


 

Section 2.                                          Exchange and Transfer of
Warrant.

 

(a)  This Warrant may be transferred, in whole or in part, without restriction,
subject to (i) the Holder’s delivery of an opinion of counsel in customary form
that such transfer is in compliance with applicable securities laws and (ii) the
transferee holder of the new Warrant assumes in writing the obligations of the
Holder set forth in the Agreement.  A transfer may be registered with the
Company by submission to it of this Warrant, together with the annexed
Assignment Form attached hereto as Exhibit B duly completed and executed. After
the Company’s receipt of this Warrant and the Assignment Form so completed and
executed, the Company will issue and deliver to the transferee a new warrant
(representing the portion of this Warrant so transferred) at the same Exercise
Price per share and otherwise having the same terms and provisions as this
Warrant, which the Company will register in the new holder’s name.  In the event
of a partial transfer of this Warrant, the Company shall concurrently issue and
deliver to the transferring holder a new warrant that entitles the transferring
holder to purchase the balance of this Warrant not so transferred and that
otherwise is upon the same terms and conditions as this Warrant.  Upon the due
delivery of this Warrant for transfer, the transferee holder shall be deemed for
all purposes to have become the holder of the new warrant issued for the portion
of this Warrant so transferred, effective immediately prior to the close of
business on the date of such delivery, irrespective of the date of actual
delivery of the new warrant representing the portion of this Warrant so
transferred.

 

(b)  In the event of the loss, theft or destruction of this Warrant, the Company
shall execute and deliver an identical new warrant to the Holder in substitution
therefor upon the Company’s receipt of (i) evidence reasonably satisfactory to
the Company of such event and (ii) if requested by the Company, an indemnity
agreement reasonably satisfactory in form and substance to the Company.  In the
event of the mutilation of or other damage to the Warrant, the Company shall
execute and deliver an identical new warrant to the Holder in substitution
therefor upon the Company’s receipt of the mutilated or damaged warrant.

 

(c)  The Company shall pay all costs and expenses incurred in connection with
the exercise, exchange, transfer or replacement of this Warrant, including,
without limitation, the costs of preparation, execution and delivery of a new
warrant and of share certificates representing all Warrant Stock; provided, that
the Holder shall pay all stamp and other transfer taxes payable in connection
with the transfer or replacement of this Warrant.

 

Section 3.                                          Certain Covenants.

 

(a)  The Company shall at all times reserve for issuance and keep available out
of its authorized and unissued Common Stock, solely for the purpose of providing
for the exercise of this Warrant, such number of shares of Common Stock as shall
from time to time be sufficient therefor.

 

(b)  The Company will not, by amendment of its Articles of Incorporation or
Bylaws or through reorganization, consolidation, merger, amalgamation, sale of
assets or

 

--------------------------------------------------------------------------------


 

otherwise, avoid or seek to avoid the observance or performance of any of the
terms of this Warrant.  Without limiting the foregoing, the Company (i) will not
increase the par value of any shares receivable upon the exercise of this
Warrant above the amount payable therefor upon such exercise and (ii) will take
all such action as may be necessary or appropriate in order that the Company may
validly and legally issue fully paid and nonassessable shares upon the exercise
of this Warrant.

 

Section 4.                                          Adjustments to Exercise
Price and Number of Shares of Warrant Stock.

 

4.1  Adjustments. In order to prevent dilution of the rights granted hereunder,
the Exercise Price shall be subject to adjustment from time to time in
accordance with this Section 4. Upon each adjustment of the Exercise Price
pursuant to this Section 4, the Holder shall thereafter be entitled to acquire
upon exercise, at the Exercise Price resulting from such adjustment, the number
of shares of Common Stock of the Company obtainable by multiplying the Exercise
Price in effect immediately prior to such adjustment by the number of shares of
Common Stock acquirable immediately prior to such adjustment and dividing the
product thereof by the new Exercise Price resulting from such adjustment.

 

4.2  Subdivisions, Combinations and Share Dividends. If the Company shall at any
time subdivide by split-up or otherwise, its outstanding Common Stock into a
greater number of shares, or issue additional Common Stock as a dividend, bonus
issue or otherwise with respect to any Common Stock, the Exercise Price in
effect immediately prior to such subdivision or share dividend or bonus issue
shall be proportionately reduced. Conversely, in case the outstanding Common
Stock of the Company shall be combined into a smaller number of shares, the
Exercise Price in effect immediately prior to such combination shall be
proportionately increased.

 

4.3.  Reorganization, Reclassification, Consolidation, Merger or Sale of Assets.
If any capital reorganization or reclassification of the Common Stock, or
consolidation, amalgamation or merger of the Company with another corporation,
or the sale of all or substantially all of its assets to another corporation
shall be effected in such a way that holders of Common Stock shall be entitled
to receive shares, securities, cash or other property with respect to or in
exchange for Common Stock, then, as a condition of such reorganization,
reclassification, consolidation, amalgamation, merger or sale, lawful and
adequate provision shall be made whereby the Holder shall have the right to
acquire and receive upon exercise of this Warrant (or at the option of the
Holder, shall have the right to receive a new and equivalent Warrant for) such
shares, securities, cash or other property issuable or payable (as part of the
reorganization, reclassification, consolidation, amalgamation, merger or sale)
with respect to or in exchange for such number of outstanding shares of Common
Stock as would have been received upon exercise of this Warrant at the Exercise
Price then in effect. The Company will not effect any such consolidation,
amalgamation, merger or sale unless, prior to the consummation thereof, the
successor corporation (if other than the Company) resulting from such
consolidation or merger or the corporation purchasing such assets shall assume
by written instrument

 

--------------------------------------------------------------------------------


 

the obligation to deliver such shares, securities or assets that the Holder may
be entitled to purchase in accordance with the foregoing provisions.  If a
purchase, tender or exchange offer is made to and accepted by the holders of
more than 50% of the outstanding Common Stock of the Company, the Company shall
not effect any consolidation, amalgamation, merger or sale with the person
having made such offer or with any Affiliate of such person, unless prior to the
consummation of such consolidation, merger or sale the Holder shall have been
given a reasonable opportunity to then elect to receive upon the exercise of
this Warrant either the shares, securities or assets then issuable with respect
to the Common Stock of the Company or the shares, securities or assets, or the
equivalent, issued to previous holders of the Common Stock in accordance with
such offer. For purposes hereof the term “Affiliate” with respect to any given
person shall mean any person controlling, controlled by or under common control
with the given person.

 

4.4.  Notices of Record Date, Etc.  In the event that:

 

(1) declare or propose to declare any dividend upon its capital stock, whether
payable in cash, property, stock or other securities and whether or not a
regular cash dividend, or

 

(2)  offer for sale any additional shares of any class or series of the
Company’s capital stock or securities exchangeable for or convertible into such
capital stock, or

 

(3)                                  effect or approve any reclassification,
exchange, substitution or recapitalization of the capital stock of the Company,
including any subdivision or combination of its outstanding capital stock, or
consolidation or merger of the Company with, or sale of all or substantially all
of its assets to, another corporation,  or to liquidate, dissolve or wind up
(including an assignment for the benefit of creditors), or

 

(4)  offer holders of registration rights the opportunity to participate in any
public offering of the Company’s securities,

 

then, in connection with such event, the Company shall give to Holder:

 

(i) at least ten (10) days prior written notice of the date on which the books
of the Company shall close or a record shall be taken for such a dividend or
offer in respect of the matters referred to in (1) or (2) above, or for
determining rights to vote in respect of the matters referred to in (3) above;
and

 

(ii) in the case of the matters referred to in (3) above, at least ten (10) days
prior written notice of the date when the same shall take place. Such notice in
accordance with the foregoing clause (i) shall also specify, in the case of any
such dividend, the date on which the holders of capital stock shall be entitled
thereto and the terms of such dividend, and such notice in accordance with this
clause (ii) shall also specify the date on which the holders of capital stock
shall be entitled to exchange their capital stock for securities or other
property deliverable upon such reorganization, reclassification, exchange,

 

--------------------------------------------------------------------------------


 

substitution, consolidation, merger or sale, as the case may be, and the terms
of such exchange. Each such written notice shall be given by first class mail,
postage prepaid, addressed to the holder of this Warrant at the address of
Holder; and

 

(iii)  in the case of the matter referred to in (4) above, the same notice as is
given or required to be given to the holders of such registration rights.

 

4.5. Adjustment by Board of Directors. If any event occurs as to which, in the
opinion of the Board of Directors of the Company, the provisions of this
Section 4 are not strictly applicable or if strictly applicable would not fairly
protect the rights of the Holder in accordance with the essential intent and
principles of such provisions, then the Board of Directors shall make an
adjustment in the application of such provisions, in accordance with such
essential intent and principles, so as to protect such rights, but in no event
shall any adjustment have the effect of increasing the Exercise Price as
otherwise determined pursuant to any of the provisions of this Section 4, except
in the case of a combination of shares of a type contemplated in Section 4.2 and
then in no event to an amount larger than the Exercise Price as adjusted
pursuant to Section 4.2.

 

4.6. Officers’ Statement as to Adjustments. Whenever the Exercise Price and/or
number of shares of Warrant Stock subject to the Warrant is required to be
adjusted as provided in Section 4, the Company shall forthwith file at each
office designated for the exercise of this Warrant a statement, signed by the
Chief Executive Officer, Chief Financial Officer or any Managing Director of the
Company, showing in reasonable detail the facts requiring such adjustment, the
Exercise Price and number of issuable shares that will be effective after such
adjustment; provided, however, such statement shall not be required to the
extent the information requested in this Section 4.6 is available through the
Company’s reports filed with the Securities and Exchange Commission. If the
information described in this Section 4.6 is readily available through the
Company’s reports filed with the Securities and Exchange Commission, the Company
shall not be required to provide a separate notice of adjustment to the Holder;
provided, however, if such information is not readily available through the
Company’s reports filed with the Securities Exchange Commission and made public,
the Company shall cause a notice setting forth any such adjustments to be sent
by mail, first class, postage prepaid, to the record Holder of this Warrant at
its address appearing herein.  If such notice relates to an adjustment resulting
from an event referred to in Section 4.3, such notice shall be included as part
of the notice required to be mailed or published under the provisions of
Section 4.3.

 

4.7  Issue of Securities other than Common Stock.  In the event that at any
time, as a result of any adjustment made pursuant to Section 4, the Holder
thereafter shall become entitled to receive any shares of the Company, other
than Common Stock, thereafter the number of such other shares so receivable upon
exercise of this Warrant shall be subject to adjustment from time to time in a
manner and on terms as nearly equivalent as practicable to the provisions with
respect to the Common Stock contained in Section 4.

 

--------------------------------------------------------------------------------


 

Section 5.                                          Rights and Obligations of
the Warrant Holder.

 

This Warrant shall not entitle the Holder to any rights of a holder of Common
Stock in the Company.  The Holder shall have the specific “piggyback”
registration rights set forth in Exhibit C attached hereto and made a part
hereof.  Capitalized terms not otherwise defined in Exhibit C shall have the
meanings set forth herein.

 

Section 6.                                          Restrictive Stock Legend.

 

This Warrant and the Warrant Stock have not been registered under any securities
laws.  Accordingly, any share certificates issued pursuant to the exercise of
this Warrant shall (until receipt of an opinion of counsel in customary form
that such legend is no longer necessary) bear the following legend:

 

THIS WARRANT AND THE WARRANT STOCK ISSUABLE UPON EXERCISE HEREOF HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933 (THE “ACT”), AND HAVE BEEN ACQUIRED
FOR INVESTMENT AND NOT WITH A VIEW TO, OR IN CONNECTION WITH, THE SALE OF
DISTRIBUTION THEREOF. NO SUCH SALE OR DISTRIBUTION MAY BE EFFECTED WITHOUT AN
EFFECTIVE REGISTRATION STATEMENT RELATED THERETO OR AN OPINION OF COUNSEL IN
CUSTOMARY FORM THAT SUCH REGISTRATION IS NOT REQUIRED UNDER THE ACT.

 

Section 7.                                          Notices.

 

Any notice or other communication required or permitted to be given here shall
be in writing and shall be effective (a) upon hand delivery or delivery by
e-mail or facsimile at the address or number designated below (if delivered on a
business day during normal business hours where such notice is to be received)
or the first business day following such delivery (if delivered other than on a
business day during normal business hours where such notice is to be received),
or (b) on the third business day following the date of mailing by express
courier service, fully prepaid, addressed to such address, or upon actual
receipt of such mailing, whichever shall first occur. The addresses for such
communication shall be:

 

if to Holder, at

 

Partners for Growth, L.P.

560 Mission Street, Third Floor

San Francisco, California 94105

Attention:  Lorraine Nield

Fax:  (415) 315-7959

lorraine@pfgrowth.com

 

--------------------------------------------------------------------------------


 

with a copy to

 

Benjamin Greenspan, Esq.

620 Laguna Road

Mill Valley, CA 94941

Fax: (415) 358-4780

Email: bg2@greenspan.org

 

or

 

if to the Company, at

 

Bioject Medical Technologies Inc.
Attn:  John Gandolfo
Bedminster Professional Center
211 Somerville Road (Route 202 North)
Bedminster, New Jersey 07921
Phone: 908.470.2800
Fax: 908.470.1728

Email: jgandolfo@bioject.com

 

with a copy to:

 

Stoel Rives, LLP

Attn:  Todd A. Bauman

900 SW 5th Avenue
Suite 2600
Portland, OR 97204

(503) 294-9812 Direct
(503) 220-2480 Fax
tabauman@stoel.com

 

Each party hereto may from time to time change its address for notices under
this Section 7 by giving at least 10 calendar days’ notice of such changes
address to the other party hereto.

 

Section 8.                                          Amendments and Waivers.

 

                                                This Warrant and any term hereof
may be changed, waived, discharged or terminated only by an instrument in
writing signed by the party against which enforcement of such change, waiver,
discharge or termination is sought.

 

--------------------------------------------------------------------------------


 

Section 9.                                          Applicable Law;
Severability.

 

This Warrant shall be governed by and construed and enforced in accordance with
the laws of the State of Oregon.  If any one or more of the provisions contained
in this Warrant, or any application of any provision thereof, shall be invalid,
illegal, or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein and all other
applications of any provision thereof shall not in any way be affected or
impaired thereby.

 

Section 10.                                   Construction.

 

The terms of the Warrant Purchase Agreement to which this Warrant is attached as
Exhibit 1 are incorporated by reference herein. Terms used but not defined
herein have the meaning set forth in the Warrant Purchase Agreement.

 

IN WITNESS WHEREOF, the Company has caused this Warrant to be duly executed on
the day and year first above written.

 

COMPANY:

 

Bioject Medical Technologies Inc.

 

 

By:

/s/ John P. Gandolfo

 

 

 

Name:

John P. Gandolfo

 

 

 

Title:

Chief Financial Officer

 

 

 

ACKNOWLEDGED AND AGREED:

 

HOLDER:

 

Partners for Growth, L.P.

 

 

By:

/s/ Lorraine Nield

, Manager of

 

Partners for Growth, LLC,
Its General Partner

 

 

Signature Page Bioject – PFG Warrant

 

--------------------------------------------------------------------------------


 

Exhibit A

 

To:                              Bioject Medical Technologies Inc.

 

ELECTION TO EXERCISE

 

1.                                       The undersigned hereby exercises its
right to subscribe for and purchase                                    fully
paid, validly issued and nonassessable Shares covered by the attached Warrant
and tenders payment herewith in the amount of $                             in
accordance with the terms thereof.

 

1.                                       The undersigned hereby elects to
convert the attached Warrant into fully paid, validly issued and nonassessable
Shares by Cashless Exercise in the manner specified in Section 1.3 of the
attached Warrant. This conversion is exercised with respect to
                       of shares.

 

[Strike the paragraph above that does not apply.]

 

, and requests that certificates for such shares be issued in the name of, and
delivered to:

 

 

 

 

 

 

 

 

 

 

 

 

 

Date:

 

       [Holder]

 

 

 

By

 

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

Exhibit B

 

ASSIGNMENT FORM

 

To:                              Bioject Medical Technologies Inc.

 

The undersigned hereby assigns and transfers this Warrant to

 

 

(Insert assignee’s social security or tax identification number)

 

 

(Print or type assignee’s name, address and postal code)

 

 

 

 

 

and irrevocably appoints
                                                                              
to transfer this Warrant on the books of the Company.

 

Date:

 

  Partners For Growth, L.P.

 

 

 

 

 

 

By

 

 

 

Name:

 

, Manager of

 

Partners for Growth, LLC, Its General Partner

 

--------------------------------------------------------------------------------


 

EXHIBIT C

 

PIGGYBACK REGISTRATION RIGHTS

 

1. PIGGYBACK REGISTRATION RIGHTS.

 

1.1     Piggyback Rights. If (but without any obligation to do so) the Company
proposes to register any of its equity securities under the United States
Securities Act of 1933 (the “Act”) in connection with the public offering of
such shares (other than (i) a registration relating solely to the sale of
securities to participants in a Company equity option or stock incentive or
share rights or share purchase plan, (ii) a registration relating to a corporate
reorganization or other transaction under Rule 145 of the Act, or (iii) a
registration relating to the offer and sale of debt securities, (iv) a
registration on any registration form that does not permit secondary sales, or
(v) a registration on any form that does not include substantially the same
information as would be required to be included in a registration statement
covering the sale of the Warrant Stock, the Company shall, at such time,
promptly give the Holder written notice of such registration. Upon the written
request of the Holder given within ten (10) business days after mailing of such
notice by the Company, the Company shall, subject to the provisions of
Section 1.4 of this Exhibit C, use all commercially reasonable efforts to cause
a registration statement to become effective, which includes all of the Warrant
Stock that the Holder requests to be registered by such notice and for which the
Holder (or its individual members) is then the shareholder of record (or would
be the shareholder of record upon the exercise of its Warrant).  Notwithstanding
anything in this Section 1.1 to the contrary, Holder agrees to register all the
Warrant Stock under the Act on the registration statement the Company intends to
file to register the shares of Common Stock underlying the shares of Series D
Preferred Stock and warrants to purchase common stock issued by the Company on
November 15, 2004.

 

1.2    Right to Terminate Registration. The Company shall have the right to
terminate or withdraw any registration initiated by it under this Section 1
prior to the effectiveness of such registration whether or not the Holder has
elected to include securities in such registration.

 

1.3     Expenses of Registration. All expenses other than underwriting discounts
and commissions incurred in connection with registrations, filings or
qualifications pursuant to this Section, including without limitation all
registration, filing and qualification fees (including Blue Sky fees), printers’
and accounting fees, and fees and disbursements of counsel for the Company and
the reasonable fees and disbursements for one counsel for the Holder shall be
borne by the Company (which shall not exceed $2,000). Any fees or disbursements
of counsel for the Holder (other than the single counsel referenced above) shall
be borne by the Holder.

 

1.4     Underwriting Requirements. In connection with any offering involving an
underwriting of Common Stock of the Company, the Company shall not be required
under this Section to include any of the Warrant Stock in such underwriting
unless the Holder accepts the terms of the underwriting as agreed upon between
the Company and the underwriters selected by it (or by other persons entitled to
select the underwriters) and enters into an underwriting agreement in customary
form with an underwriter or underwriters selected by the Company. If the total
amount of securities, including Warrant Stock, requested by shareholders or
other securities holders to be included in such offering exceeds the amount of
securities sold other than by the Company that the underwriters determine in
their sole discretion is compatible with the

 

--------------------------------------------------------------------------------


 

success of the offering, then the Company shall be required to include in the
offering only that number of such securities, including Warrant Stock, that the
underwriters determine in their sole discretion will not jeopardize the success
of the offering (the securities so included to be apportioned pro rata among the
selling shareholders, including Holder, according to the total amount of
securities entitled to be included therein owned by each selling shareholder or
in such other proportions as may be mutually agreed to by such selling
shareholders).

 

1.5    Information from the Holder. It shall be a condition precedent to the
obligations of the Company to take any action pursuant to this Section 1 with
respect to the Warrant Stock that the Holder shall furnish to the Company such
information regarding itself and its individual members, the Warrant Stock held
by Holder or its members, and the intended method of disposition of such
securities as shall be reasonably required to effect the registration of the
Warrant Stock.

 

1.6       No Delay of Registration. The Holder shall not have any right to
obtain or seek an injunction restraining or otherwise delaying any such
registration as the result of any controversy that might arise with respect to
the interpretation or implementation of this Section 1.

 

2.   INDEMNIFICATION

 

In the event any shares of Warrant Stock are included in a registration
statement under Section 1 of this Exhibit C:

 

2.1       The Company Indemnity. To the extent permitted by law, the Company
will indemnify, defend and hold harmless the Holder, its partners or officers,
directors, shareholders, legal counsel and accountants for the Holder, any
underwriter (as defined in the Act) for the Holder and each person, if any, who
controls the Holder or underwriter, within the meaning of the Securities Act or
the Securities Exchange Act of 1934, as amended (the “Exchange Act”) (each an
“Indemnified Person”), against any losses, claims, damages or liabilities (joint
or several) to which they may become subject under the Securities Act, the
Exchange Act or any state securities laws, insofar as such losses, claims,
damages or liabilities (or actions in respect thereof) arise out of or are based
upon any of the following statements, omissions or violations (collectively a
“Violation”): (i) any untrue statement or alleged untrue statement of a material
fact contained in such registration statement, including any preliminary
prospectus or final prospectus contained therein or any amendments or
supplements thereto, (ii) the omission or alleged omission to state therein a
material fact required to be stated therein, or necessary to make the statements
therein not misleading, or (iii) any violation or alleged violation by the
Company of the Securities Act, the Exchange Act, any state securities laws or
any rule or regulation promulgated under the Securities Act, the Exchange Act or
any state securities laws in connection with such registration; and the Company
will reimburse each Indemnified Person for any legal or other expenses
reasonably incurred by them in connection with investigating or defending any
such loss, claim, damage, liability or action as such expenses are incurred;
provided however that the indemnity agreement contained in this Section 2.1
shall not apply to amounts paid in settlement of any such loss, claim, damage,
liability or action if such settlement is effected without the consent of the
Company (which consent shall not be unreasonably withheld), nor shall the
Company be liable in any such case for any such loss, claim, damage, liability
or action to the extent that it arises out of or is based upon a Violation that
occurs in reliance upon and in conformity with written information furnished
expressly for use in

 

--------------------------------------------------------------------------------


 

connection with such registration by any Indemnified Person; provided further,
however, that the foregoing indemnity agreement with respect to any preliminary
prospectus shall not inure to the benefit of any Indemnified Person from whom
the person asserting any such losses, claims, damages or liabilities purchased
Warrant Stock in the offering, if a copy of the prospectus (as then amended or
supplemented if the Company shall have furnished any amendments or supplements
thereto) was not sent or given by or on behalf of such Indemnified Person to
such person, if required by law so to have been delivered, at or prior to the
written confirmation of the sale of the shares to such person, and if the
prospectus (as so amended or supplemented) would have cured the defect giving
rise to such loss, claim, damage or liability.

 

2.2       Holder Indemnity. To the extent permitted by law, the Holder will
defend and hold harmless the Company, each of its directors, each of its
officers, each of its partners, each person, if any, who controls the Company
within the meaning of the Securities Act, legal counsel and accountants for the
Company, any underwriter, any other shareholder selling securities in such
registration statement and any controlling person of any such underwriter or
other shareholder, against any losses, claims, damages or liabilities (joint or
several) to which any of the foregoing persons may become subject, under the
Securities Act, the Exchange Act or any state securities laws, insofar as such
losses, claims, damages or liabilities (or actions in respect thereto) arise out
of or are based upon any Violation (but excluding clause (iii) of the definition
thereof), in each case to the extent (and only to the extent) that such
Violation occurs in reliance upon and in conformity with written information
furnished by the Holder expressly for use in connection with such registration;
and the Holder will reimburse any person intended to be indemnified pursuant to
this Section 2.2 for any legal or other expenses reasonably incurred by such
person in connection with investigating or defending any such loss, claim,
damage, liability or action; provided however that the indemnity agreement
contained in this Section 2.2 shall not apply to amounts paid in settlement of
any such loss, claim, damage, liability or action if such settlement is effected
without the consent of the Holder (which consent shall not be unreasonably
withheld).

 

2.3       Prompt Notice Required. Promptly after receipt by an indemnified party
under this Section 2 of actual knowledge of the commencement of any action
(including any governmental action), such indemnified party will, if a claim in
respect thereof is to be made against any indemnifying party under this
Section 2, deliver to the indemnifying party a written notice of the
commencement thereof and the indemnifying party shall have the right to
participate in, and, to the extent the indemnifying party so desires,  jointly
with any other indemnifying party similarly noticed, to assume the defense
thereof with counsel mutually satisfactory to the parties; provided however that
an indemnified party (together with all other indemnified parties that may be
represented without conflict by one counsel) shall have the right to retain one
separate counsel, with the fees and expenses to be paid by the indemnifying
party, if representation of such indemnified party by the counsel retained by
the indemnifying party would be inappropriate due to actual or potential
differing interests between such indemnified party and any other party
represented by such counsel in such proceeding.  The failure to deliver written
notice to the indemnifying party within a reasonable time of the commencement of
any such action, if prejudicial to its ability to defend such action, shall
relieve such indemnifying party of any liability to the indemnified party under
this Section 2 to the extent of such prejudice, but the omission to so deliver
written notice to the indemnifying party will not relieve it of any liability
that it may have to any indemnified party otherwise than under this Section 2.3.

 

--------------------------------------------------------------------------------


 

2.4       Alternative Relief. If the indemnification provided for in this
Section 2 is held by a court of competent jurisdiction to be unavailable to an
indemnified party with respect to any loss, liability, claim, damage or expense
referred to herein, then the indemnifying party, in lieu of indemnifying such
indemnified party hereunder, shall contribute to the amount paid or payable by
such indemnified party as a result of such loss, liability, claim, damage or
expense in such proportion as is appropriate to reflect the relative fault of
and the relative benefits received by the indemnifying party on the one hand and
of the indemnified party on the other in connection with the statements or
omissions that resulted in such loss, liability, claim, damage or expense, as
well as any other relevant equitable considerations, provided that no person
guilty of fraud shall be entitled to contribution. The relative fault of the
indemnifying party and of the indemnified party shall be determined by reference
to, among other things, whether the untrue or alleged untrue statement of a
material fact or the omission to state a material fact relates to information
supplied by the indemnifying party or by the indemnified party and the parties’
relative intent, knowledge, access to information, and opportunity to correct or
prevent such statement or omission.  The relative benefits received by the
indemnifying party and the indemnified party shall be determined by reference to
the net proceeds and underwriting discounts and commissions from the offering
received by each such party.

 

2.5       Underwriting Agreement. Notwithstanding the foregoing, to the extent
that the provisions on indemnification and contribution contained in the
underwriting agreement entered into in connection with the underwritten public
offering are in conflict with the foregoing provisions of this Section 2, the
provisions in the underwriting agreement shall control.

 

2.6       Survival. The obligations of the Company and the Holder under this
Section 2 shall survive the completion of any offering of the Warrant Stock in a
registration statement under Section 1 of this Exhibit C.

 

3.   ASSIGNMENT

 

The rights to cause the Company to register Warrant Stock pursuant to Section 1
of this Exhibit C may be assigned (but only with all related obligations) by
Holder to a transferee or assignee of such securities provided; (a) the Company
is, within a reasonable time after such transfer, furnished with written notice
of the name and address of such transferee or assignee and the securities with
respect to which such registration rights are being assigned and (b) such
transferee or assignee agrees in writing to be bound by and subject to the terms
and conditions of the Agreement.

 

4.   TERMINATION OF REGISTRATION RIGHTS

 

The Holder shall not be entitled to exercise any right provided for in Section 1
of this Exhibit C after such time at which all Warrant Stock of the relevant
holder can be sold in any three (3) month period without registration in
compliance with Rule 144 of the Act.

 

--------------------------------------------------------------------------------

 